Citation Nr: 0917746	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to March 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back 
disability which he contends was caused by training 
exercises, including lifting rocks, in service.  He is 
currently diagnosed with lumbar spine strain, diffused disk 
bulge and backache.  

The service treatment records show that the Veteran was 
treated for lower back pain and muscle spasms in service.  
The December 1999 induction examination included a normal 
clinical evaluation of the spine; no pertinent defects or 
diagnoses were noted.  In February and March 2000, the 
Veteran was treated for weakness in the legs, lower back 
pain, and muscle spasms which started after lifting rocks.  A 
March 2000 CT scan found several small fragments from L2 to 
L5 and concluded that these results likely represented an old 
trauma not degenerative changes.  In a March 10, 2000 
progress note, the examiner found the Veteran to have 
recurrent muscle spasms that existed prior to entrance to 
service but noted that the Veteran denied a history of back 
pain or spasms, and only had occasional back aches.  In a 
March 13, 2000 progress note, the examiner found the Veteran 
to have intermittent chronic lower back pain that existed 
prior to entrance to service. 

After an August 2007 a VA examination, the examiner opined 
that the Veteran's current diagnosis of lumbar spine strain 
was not caused by his diagnosed muscle spasm/lower back pain 
in the service.  The examiner opined that the March 2000 CT 
scan revealed changes that could not have been caused by an 
injury that was less than one week old and therefore the 
abnormalities found were present from a previous injury.  The 
examiner concluded the Veteran's recurrent episodes since 
service were related to the abnormal findings on the CT scan 
and not the February 2000 incident.  The examiner did not 
address the question of whether any preexisting condition was 
aggravated by service. 

In an October 2008 letter, Dr. P.P., the Veteran's private 
physician, stated that after reviewing the Veteran's service 
records it was his opinion that the Veteran's diffused disk 
bulges, along with his back ache, were in direct relation to 
his military service due to lifting an excessive amount of 
weight during training.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  To rebut the presumption of 
sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA meets both of these burdens.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

The Board finds that another VA examination is warranted in 
order to clarify the whether the Veteran had a preexisting 
back disability that was aggravated by service.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology 
of any back disability.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
conduct a thorough examination of the 
back and provide a diagnosis for any 
pathology found.  Based on the 
examination and review of the record, 
the examiner must answer the following 
questions:

(i) does the Veteran have a current back 
disability?  

(ii)  does the evidence of record clearly 
and unmistakably show that the Veteran 
had a back disability that existed prior 
to his military service?

(iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(iv) if the answer is no, is it at least 
as likely as not that the back disability 
had its onset in service?  

The examiner is requested to provide a 
rationale for any opinion provided.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran need take no action until he is so informed.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




